Order entered August 15, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-01371-CR
                                     No. 05-13-01372-CR
                                     No. 05-13-01373-CR
                                     No. 05-13-01374-CR

                         CHARLES DANTE BRIGHTMON, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause Nos. F11-59566-R, F11-59567-R, F11-59568-R, F13-56195-R

                                          ORDER
        The Court REINSTATES the appeals.

        On July 18, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 13, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the July 18,

2014 order requiring findings.

        We GRANT the August 13, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.
       We GRANT the August 14, 2014 motion to supplement the clerk’s record in cause no.

05-13-01371-CR (trial court no. F11-59566-R). We ORDER the Dallas County District Clerk

to file, within FIFTEEN DAYS of the date of this order, a supplemental clerk’s record in cause

no. 05-13-01371-CR (trial court no. F11-59566-R) that contains the November 14, 2012 order of

deferred adjudication and conditions of community supervision.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE